Title: To James Madison from American Prisoners of War, 20 July 1813 (Abstract)
From: American Prisoners of War
To: Madison, James


20 July 1813, “On Board H M Prison Ships in Chatham.” “This comes from prisoner of war that are Subjects of the United States that have been imprest into H B M Service from his country and friends and have been a long time from thear country and have sence the war broke out between amarica and great Briton gave ourselves up as prisoner of war and have had for the same had very bad wage for so doing in the British Ships.
“And sence we have come to prison the amarican agent Ruben Grant Beasley has gave us to understand that the men that come from the British Service are not to be exchanged till such time as proof can come out from thear friends in the United States and all the men that come from the British Service that cannot produce proof of thear being an amarican Citizens must ly in prison till the peace between amarica and Great Briton, and we are in hopes that our country will take it into consideration to get us home to our country from this place.
“The amarican agent in London has never been ny the prisoner in this place there has been a great many letters sent from this place to London to the amarican agent but have had but one letter from him and in the answer that we got from him he gave us to understand that we are to do as we please in regaurd of going into the British Service there is gone from prison to the number of one hundred and fifty into the British Service there is now every day men that come from the British Service going back for want of a reglar exchange and being neglectd by the amarican agent and not haveing Clothing and nessasaries of life whitch the agent says the amarican Goverment will not allow to prisoner of war in england there is now in prison amaricans that has got their wives with them and the amarican agent will not allow them to take there wives with them without thear pay the sum of £5.. for thear pasage with thear husband and in every carteal that sails from england for amarica there is about twenty or more passengers that takes up the room of people that are lying in prison that are of use to thear country we have seen the amarican agents Clark and he told us that the Lords commassaries of the admiralty has thought fit to stop all men from going in their turns that came from his B M Ship of war and in this place the best part of the men would sooner die them go back to the British Ship of war them that gone is amarican Blacks that have come from his B M Ship of War.
“Honorble Sir the men that are in this place now means for to Stay till such time as that our country can get and exchange for us and we are in hopes that time will soon come. There is now in prison in england to the number of eight hundred men that has gave themsalves up as prisoner of war from H B M Ship of war that has been imprest under their country coullers and have been in the British Ships of war ten years and more and less of the time. The exchange doses not go very regular for there is men that has been a long time in prison and there has been others that has not been three months that has got friends in england that has went to London and enterceded into his behalf and by that means thay Do not go in their turns but before and Sir no more at present from your most Obedt humble Servant and Loving Subjects Prisoners of war.”
Add in a postscript: “We are Disstribetd among the french prisoner of war on account of trying to making us enter into the British Service again. And we are not allowd to be along with our country men that has been taken by the British Ship of war.”
